DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2, 6-8, 12-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US20180248662A1, hereinafter Kim in view of Xu et al. US20130301570A1, hereinafter Xu.
Regarding claim 1, Kim teaches an information transmission method (Kim: para. [0011-0014]), comprising:
receiving, by a first communications device, first indication information from a second communications device, wherein: the first indication information indicates a frequency resource used by the first communications device to send data in a time unit and a frequency resource used by the first communications device to receive data in the time unit (Kim: para. [0074-0075 & 0083] and PDCCH may deliver information about resource allocation and a transport format for a Downlink Shared Channel (DL-SCH, which corresponds to frequency resource … to send data), information about resource allocation and a transport format for an Uplink Shared Channel (UL-SCH, which corresponds to frequency resource … to receive data). Para. [0118-0119] and Fig. 14 shows at time interval subframe N includes DL band 1410 and UL band 1450),

the frequency resource used to send data and the frequency resource used to receive data belong to a same frequency band (Kim: para. [0055] and Fig. 15 Bidirectional transmission and reception in a state of dividing a frequency band into a downlink transmission band and an uplink transmission band is referred to as frequency division duplex (FDD)),

(Kim: para. [0055] and Fig. 15 Bidirectional transmission and reception in a state of dividing a frequency band into a downlink transmission band and an uplink transmission band is referred to as frequency division duplex (FDD), where in the FDD, determined UL/DL bands are located at different frequency bands para. [0096]. Para. [0118-0119] and Fig. 14 shows at time interval subframe N includes DL band 1410 and UL band 1450), and
the frequency band is a segment of frequency resources in frequency domain (Kim: para. [0055] and Fig. 15 Bidirectional transmission and reception in a state of dividing a frequency band into a downlink transmission band and an uplink transmission band is referred to as frequency division duplex (FDD)).
It is noted that Kim does not explicitly disclose: the frequency band is a segment of continuous frequency resources in frequency domain.
However, Xu from the same or similar fields of endeavor teaches the use of: the frequency band is a segment of continuous frequency resources in frequency domain
(Xu: para. [0112-0117] and FIG. 17A-C shows uplink and downlink transmissions allocated to separate regions in a continuous frequency resources in frequency domain). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Xu in the method of Kim. One of ordinary skill in the art would be motivated to do so for adaptively assigning an uplink or downlink transmission direction for component carriers (Xu: para. [0008]).

Regarding claim 2, Kim and Xu teaches the method according to claim 1, wherein the method further comprises: receiving, by the first communications device, second indication information from the second communications device, wherein the second indication information indicates time domain information of the time unit (Kim: para. [0074-0075 & 0083] and PDCCH may deliver information about resource allocation and a transport format for a Downlink Shared Channel (DL-SCH), information about resource allocation and a transport format for an Uplink Shared Channel (UL-SCH). Para. [0118-0119] and Fig. 14 shows at time interval subframe N includes DL band 1410 and UL band 1450. [0098 & 0100-0103] utilizing a UL band as a DL band during a specific time according to a UE's traffic environment based on the fact that operation regulation imposed on the FDD system is released due to the actual asymmetric data traffic. Para. [0103] a time resource may be configured on a time slot basis, a subframe basis, or a frame basis, each of which consists of at least one transmission symbols). 

Regarding claim 6, Kim and Xu teaches the method according to claim 1, wherein the first indication information indicates a ratio of bandwidth of the frequency resource used to send data to bandwidth of the frequency resource used to receive data (Kim: para. [0097] the amount of DL data traffic is higher than the amount of UL data traffic. In a certain report, a ratio of the amount of UL traffic to the amount of DL traffic was reported as about 1:9).

Regarding claim 7, Kim teaches a communications device (Kim: para. [0011-0014 & 0040] and FIG. 2, a base station 105 may include a transmitted (Tx) data processor 115, a symbol modulator 120, a transmitter 125, a transceiving antenna 130, a processor 180, a memory 185, a receiver 190, a symbol demodulator 195 and a received data processor 197), comprising:
at least one processor coupled to a non-transitory computer-readable storage medium storing programming instructions for execution by the at least one processor  (Kim: para. [0011-0014 & 0040 & 0049] and FIG. 2, a base station 105 may include a transmitted (Tx) data processor 115, a symbol modulator 120, a transmitter 125, a transceiving antenna 130, a processor 180, a memory 185, a receiver 190, a symbol demodulator 195 and a received data processor 197. The processor 155/180 may be connected to the memory unit 160/185 configured to store program codes and data), wherein the programming instructions instruct:
the at least one processor to generate first indication information; and
a transceiver to send the first indication information to a second communications device, wherein:
the first indication information indicates a frequency resource used by the second communications device to send data in a time unit and a frequency resource used by the second communications device to receive data in the time unit (Kim: para. [0074-0075 & 0083] and PDCCH may deliver information about resource allocation and a transport format for a Downlink Shared Channel (DL-SCH, which corresponds to frequency resource … to send data), information about resource allocation and a transport format for an Uplink Shared Channel (UL-SCH, which corresponds to frequency resource … to receive data). Para. [0118-0119] and Fig. 14 shows at time interval subframe N includes DL band 1410 and UL band 1450),
the frequency resource used to send data and the frequency resource used to receive data belong to a same frequency band (Kim: para. [0055] and Fig. 15 Bidirectional transmission and reception in a state of dividing a frequency band into a downlink transmission band and an uplink transmission band is referred to as frequency division duplex (FDD)),
the frequency resource used to send data and the frequency resource used to receive data are differentiated based on frequencies in the time unit (Kim: para. [0055] and Fig. 15 Bidirectional transmission and reception in a state of dividing a frequency band into a downlink transmission band and an uplink transmission band is referred to as frequency division duplex (FDD), where in the FDD, determined UL/DL bands are located at different frequency bands para. [0096]. Para. [0118-0119] and Fig. 14 shows at time interval subframe N includes DL band 1410 and UL band 1450), and
the frequency band is a segment of frequency resources in frequency domain (Kim: para. [0055] and Fig. 15 Bidirectional transmission and reception in a state of dividing a frequency band into a downlink transmission band and an uplink transmission band is referred to as frequency division duplex (FDD)).
It is noted that Kim does not explicitly disclose: the frequency band is a segment of continuous frequency resources in frequency domain.
However, Xu from the same or similar fields of endeavor teaches the use of: the frequency band is a segment of continuous frequency resources in frequency domain
(Xu: para. [0112-0117] and FIG. 17A-C shows uplink and downlink transmissions allocated to separate regions in a continuous frequency resources in frequency domain). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Xu in the method of Kim. One of ordinary skill in the art would be motivated to do so for adaptively assigning an uplink or downlink transmission direction for component carriers (Xu: para. [0008]).

Regarding claims 8 and 12, Kim and Xu disclose all the limitations as discussed in the rejection of claims 2 and 6 and are therefore apparatus claims 8 and 12 are rejected using the same rationales.

Regarding claim 13, Kim and Xu teaches the communications device according to claim 7, wherein the frequency band comprises a guard band (Kim: para.  [0112-0114 & 0119-0121] and FIG. 15 is a diagram illustrating an exemplary method for setting two consecutive UL subframes in the following order: DL/GuarT/UL).

Regarding claim 14, Kim teaches a communications device (Kim: para. [0011-0014 & 0040] and FIG. 2, a user equipment 110 may include a transmitted (Tx) data processor 165, a symbol modulator 170, a transmitter 175, a transceiving antenna 135, a processor 155, a memory 160, a receiver 140, a symbol demodulator 155 and a received data processor 150), comprising: a transceiver; and at least one processor coupled to a non-transitory computer-readable storage medium storing programming instructions for execution by the at least one processor  (Kim: para. [0011-0014 & 0040 & 0049] and FIG. 2, a user equipment 110 may include a transmitted (Tx) data processor 165, a symbol modulator 170, a transmitter 175, a transceiving antenna 135, a processor 155, a memory 160, a receiver 140, a symbol demodulator 155 and a received data processor 150. The processor 155/180 may be connected to the memory unit 160/185 configured to store program codes and data), and Kim and Xu disclose all the limitations as discussed in the rejection of claim 1 and are therefore apparatus claim 14 is rejected using the same rationales.

Regarding claims 15 and 19-20, Kim and Xu disclose all the limitations as discussed in the rejection of claims 2, 6 and 13 and are therefore apparatus claims 15 and 19-20 are rejected using the same rationales.

Claims 3, 5, 9, 11, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Xu as applied to claims1, 7 and 14 above, and further in view of  Choi et al. US 20190281610 A1, hereinafter Choi.
Regarding claim 3, Kim and Xu teach the method according to claim 1, frequency domain location information of the frequency resource used to send data and frequency domain location information of the frequency resource used to receive data (Kim: [0066] and [Table 2], location or number of downlink subframes, special frames or uplink subframes may be changed according to configuration).
It is noted that Kim and Xu do not explicitly disclose: wherein the first indication information indicates frequency domain location information of the frequency resource 
However, Choi from the same or similar fields of endeavor teaches the use of: wherein the first indication information indicates frequency domain location information of the frequency resource used to send data and frequency domain location information of the frequency resource used to receive data (Choi: para. [0099 & 0095] In operation S320, the 5G-capable terminal 304 may receive an LTE or 5G resource allocation signal from the base station 301. The signal may be an upper signal, or may be a physical signal. The LTE or 5G resource allocation signal is information indicating where an LTE or 5G resource is located, and may include frequency information (a carrier frequency, a physical resource block, or the like), time information (a radio frame index, a subframe index, MBSFN subframe information for 5G transmission, uplink subframe information for 5G transmission, information on a blank resource which is determined not to be used by 5G terminals for 5G transmission, or the like), antenna information, spatial information, duplexing information ( FDD DL, UL carrier information). And para. [0169] In FIG. 10, cells 1003 to 1008 may be configured to be duplexing, such as FDD, TDD, and LAA. FDD cell information (DL carrier frequency BW and location information, UL carrier frequency BW and location information, or the like). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Choi in the method of Kim and Xu. One of ordinary skill in the art would be motivated to do so for the base station 401 may dynamically select allocation of time resources to the LTE system and (Choi: para. [0108]).

Regarding claim 5, Kim and Xu teach the method according to claim 1, wherein bandwidth of the frequency resource used to send data or bandwidth of the frequency resource used to receive data (Kim: [0111] a UL bandwidth is first divided into subbands. Then, UL transmission is performed on some subbands, and DL reception is performed on other subbands for flexible duplex).
It is noted that Kim and Xu do not explicitly disclose: wherein the first indication information indicates bandwidth of the frequency resource used to send data or bandwidth of the frequency resource used to receive data.
However, Choi from the same or similar fields of endeavor teaches the use of: wherein the first indication information indicates bandwidth of the frequency resource used to send data or bandwidth of the frequency resource used to receive data (Choi: para. [0099 & 0095] In operation S320, the 5G-capable terminal 304 may receive an LTE or 5G resource allocation signal from the base station 301. The signal may be an upper signal, or may be a physical signal. The LTE or 5G resource allocation signal is information indicating where an LTE or 5G resource is located, and may include frequency information (a carrier frequency, a physical resource block, or the like), time information (a radio frame index, a subframe index, MBSFN subframe information for 5G transmission, uplink subframe information for 5G transmission, information on a blank resource which is determined not to be used by 5G terminals for 5G transmission, or the like), antenna information, spatial information, duplexing information ( FDD DL, UL carrier information). And para. [0169] In FIG. 10, cells 1003 to 1008 may be configured to be duplexing, such as FDD, TDD, and LAA. FDD cell information (DL carrier frequency BW and location information, UL carrier frequency BW and location information, or the like). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Choi in the method of Kim and Xu. One of ordinary skill in the art would be motivated to do so for the base station 401 may dynamically select allocation of time resources to the LTE system and the 5G system, and may transmit a corresponding signal to another base station 402 via an X2 interface. Therefore, the terminal 404 may receive, from the LTE base station 401 or the 5G base station 402, the signal indicating allocation of resources (time resources, frequency resources, antenna resources, spatial resources, or the like), which the LTE cell and the 5G cell dividedly operate, and may recognize the resource via which each of the LTE cell 401 and the 5G cell 402 performs data transmission or reception (Choi: para. [0108]).

Regarding claims 9 and 11, Kim, Xu and Choi disclose all the limitations as discussed in the rejection of claims 3 and 5 and are therefore apparatus claims 9 and 11 are rejected using the same rationales.

Regarding claims 16 and 18, Kim, Xu and Choi disclose all the limitations as discussed in the rejection of claims 3 and 5 and are therefore apparatus claims 16 and 18 are rejected using the same rationales.

Claims 4, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Xu and Choi as applied to claims 1, 7 and 14 above, and further in view of  Laroia et al. US 20050085214 A1, hereinafter Laroia.
Regarding claim 4, Kim and Xu and Choi teach the method according to claim 3, wherein the frequency domain location information comprises at least one of the following information: information indicating a lowest frequency of the frequency resource used to send data, information indicating a lowest frequency of the frequency resource used to receive data, 
a highest frequency of the frequency resource used to send data (Xu: para. [0056 & 0066 & 0112-0117] and FIG. 17A-C shows uplink and downlink transmissions allocated to separate regions, in which 1702 is the highest uplink frequency resource used for uplink data), or information indicating a highest frequency of the frequency resource used to receive data.
It is noted that Kim and Xu and Choi does not explicitly disclose: information indicating a lowest frequency of the frequency resource used to send data, information indicating a 
However, Laroia from the same or similar fields of endeavor teaches the use of: information indicating a lowest frequency of the frequency resource used to send data, information indicating a lowest frequency of the frequency resource used to receive data, information indicating a highest frequency of the frequency resource used to send data, or information indicating a highest frequency of the frequency resource used to receive data (Laroia: para. [0066 & 0082 & 00094] Carrier information 244 includes downlink carrier information 274 and uplink carrier information 276. Carrier information 244 is location dependent. For example, a service provider's base station 200 may have different service bands for different locations. Downlink carrier information 274 includes carrier frequency information 278 and service band information 280. Downlink carrier frequency information 278 includes the carrier used by BS 200 for downlink signaling, e.g., the downlink carrier within the unconventional band for which WTs are searching. Service band information 280 includes the range of frequencies used for downlink signaling by BS 200. Service band information 284 includes the range of frequencies used for uplink signaling by BS 200. The ranges of downlink and uplink frequencies corresponds to lowest and highest frequencies of send and receive data). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Laroia in the Kim and Xu and Choi. One of ordinary skill (Laroia: para. [0008]).

Regarding claim 10, Kim, Xu, Choi and Laroia disclose all the limitations as discussed in the rejection of claim 4, therefore apparatus claim 10 is rejected using the same rationales.

Regarding claim 17, Kim, Xu, Choi and Laroia disclose all the limitations as discussed in the rejection of claim 4, therefore apparatus claim 17 is rejected using the same rationales.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:
Fu et al. US 20190141711 A1 teaches the location of all the frequency resources available for the UE frequency resource allocation in the corresponding resource allocation indicating way according to the allocation unit of the UE frequency resource in the corresponding resource allocation indicating way, determining a bandwidth and a location of an uplink resource and/or a downlink resource actually allocated for the UE. 

Tang US 20190075561 A1 teaches FIG. 2 Multiple uplink and downlink proportions may be provided by allowing the time span and frequency span of each resource unit to be flexibly configured, so that different requirements of multiple different services may be supported. For example, as illustrated in a third row and fifth row in a first column in FIG. 2, uplink and downlink resource units with larger time spans are provided to facilitate improvement in performance of a burst service and particularly facilitate massive burst service transmission.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUTCHUNG CHU/           Primary Examiner, Art Unit 2468